UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                           )
CAPITAL      CITY      PUBLIC       CHARTER)
SCHOOL,
                                    )
               Plaintiff,           )
                                    )
        v.                          )                    Civil Action No. 17-cv-412 (TSC)
                                    )
                                    )
PHILIPA HILLMAN, as parent and next )
friend of the minor child, A.M.,    )
                                    )
               Defendant.           )
                                    )

                                                ORDER


        On January 12, 2018, the Magistrate Judge assigned to this matter entered a Report and

Recommendation (R/R) on Plaintiff’s motions for default. ECF Nos. 3, 4. The parties were allowed

fourteen days in which to respond, but no response has been filed. Accordingly, after careful

consideration of the record in this case, the court hereby ADOPTS the Magistrate Judge’s R/R. Plaintiff’s

motions for default are hereby DENIED.


Date: February 2, 2018


                                                Tanya S. Chutkan
                                                TANYA S. CHUTKAN
                                                United States District Judge